                Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10 SUMNER PLAINS 84, EEC, a Washington
     Limited Liability Company,                       No.:
11
                          Plaintiff,                  NOTICE OF REMOVAL
12
           V.
13
     FIREMAN'S FUND INSURANCE
14 COMPANY, a California Corporation,
15                        Defendant.
16
17 TO:             Clerk of Court

18 AND TO:         Sumner Plains 84, EEC.

19 AND TO:         Bradley S. Wolf, attorney for Plaintiff
20         Under 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Fireman’s Fund Insurance
21 Company (“FFIC”) removes to this Court the state court action described below. In support
22 of this notice, FFIC states as follows:
23         1.      On March 27, 2019, Plaintiff Sumner Plains 84, EEC (“Sumner Plains”) filed
24 a Complaint against FFIC in Pierce County Superior Court, in the matter entitled Sumner
25 Plains 84, LLC v. Fireman’s Fund Insurance Company, No. 19-2-06652-6 (the “State Court
26
     NOTICE OF REMOVAL                                            PAGE 1    Bullivant|Houser|BaiIey PC
     NO.:                                                                   1700 Seventh Avenue, Suite 1810
                                                                            Seattle. Washington 98101-1397
                                                                            Telephone: 206,292.8930
                     Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 2 of 6



 1 Action”),* and on March 29, 2019, amended the Complaint.^
 2             2.         Sumner Plains owns and manages an industrial park located at 14329 32nd

 3 Street East, Sumner, Washington 98390 (“the Property”), which it leased to a commercial
 4 tenant. Specialized Pavement Marking, Inc. (“SPM”).-* In the Amended Complaint, Sumner
 5 Plains alleges that SPM damaged the Property.'* Sumner Plains further alleges that it sought
 6 to recover the costs of repairing and remediating the alleged damage under the Policy.^ And,
 7 according to Sumner Plains, FFIC failed to reasonably investigate and wrongly denied
 8 eoverage for Sumner Plains’ insurance claim.^ Sumner Plains asserts causes of action for
 9 breach of contract, bad faith, and violations of the Washington Consumer Protection Act
10 (“CPA”) and Insurance Fair Conduct Act (“IFCA”).’
11             3.        The Insurance Commissioner of the State of Washington accepted service of

12 the Summons and Complaint on behalf of FFIC on April 1, 2019, and on April 9, 2019, of
13 the Amended Complaint.
14             4.        Under 28 U.S.C. § 1446(b), FFIC timely files this Notice of Removal.^

15
16
     ' Complaint for Breach of Contract, Bad Faith, Violation of the Consumer Protection Act, and
17 Violation of Washington Insurance Fair Conduct Act, (the “Complaint”).
18 ^ First Amended Complaint for Breach of Contract, Bad Faith, Violation of the Consumer Protection
     Act, and Violation of Washington Insurance Fair Conduct Act, (the “Amended Complaint”).
19
     Me/, at        2.1-2.3.
20
     Ud. at ^112.4-2.8.
21
     5 Id. at H 2.9.
22
     Me/, at 112.11.
23
     Me/, at nil 3.1-6.3
24
     ^ See 28 U.S.C. § 1446(b); see also Anderson v. State Farm Mut. Auto. Ins. Co., 917 F.3d 1126, 1130
25 (9th Cir. 2019) (“We join the Fourth Circuit and hold that the thirty-day removal clock under 28
     U.S.C. § 1446(b)(1) does not begin upon service on and receipt by a statutorily designated agent, and
26 began in this case only when [the insurer] actually received [the insured’s] complaint.”).
      NOTICE OF REMOVAL                                                   PAGE 2     BuIlivantjHouser|BaiIcy PC
      NO.:                                                                           1700 Seventh Avenue. Suite 1810
                                                                                     Seattle, Washington 98101-1397
                                                                                     Telephone; 206.292.8930
                  Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 3 of 6



  1 A.       Jurisdiction

 2           5.      The State Court Action may be removed to this Court under 28 U.S.C. §

 3 1441(b) because this Court has original jurisdiction under 28 U.S.C. § 1332(a).
 4           6.      There is complete diversity between the parties;^

 5                   a.      Sumner Plains is a limited liability company organized under the laws

 6           of Washington. Its sole member, George Humphrey, a citizen of Washington State.’®

 7                   b.      FFIC is a corporation organized under the laws of California, with its

 8           principal place of business in Illinois.

 9           7.      The amount in controversy exceeds $75,000, exclusive of costs and interest:

10                   a.      In its Amended Complaint, Sumner Plains alleges that the Property

11           suffered physical damage caused by SPM. During its claim investigation, FFIC

12           retained a third-party consultant, Young & Associates, to assist with FFIC’s

13           investigation and Young & Associates estimated that the cost of repairing the

14           Property would total approximately $170,559.00.”

15                   b.      Sumner Plains seeks to recover for all losses it alleges are covered

16           under the Policy, including but not limited to the cost of repairing the Property.’^

17           Thus, at a minimum, Sumner Plains seeks to recover approximately $170,559.00.

18           Sumner Plains also seeks to recover for treble damages and attorney fees under the

19           CPA and IFCA.”

20
     ® See Ranter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“[A]t this state of the case,
21 the defendants were merely required to allege (not to prove) diversity,. . . .”).
22    See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 900 (9th Cir. 2006) (“We therefore
   join our sister circuits and hold that, like a partnership, an LLC is a citizen of every state in which its
23 owners/members are citizens.”).
24 ” Amended Complaint at Tf 2.12.
25     See Amended Complaint at        3.1-3.3.
26 '^Amended Complaint at $T| 5.1-6.3; RCW 48.30.015(l)-(3).
     NOTICE OF REMOVAL                                                       PAGE 3     Bullivant|Houser|Bailey PC
     NO.:                                                                               1700 Seventh Avenue, Suite 1810
                                                                                        Seattle, Washington 98101-1397
                                                                                        Telephone: 206.292.8930
                   Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 4 of 6



  1                   c.     Accordingly, the amount-in-controversy exceeds $75,000, exclusive of

 2          costs and interest.

 3 B.       Venue

 4          9.        Venus is proper in the United States District Court for the Western District of

 5 Washington because it is the district embracing the place where the State Court Action is

 6 pending.

 7 C.       Intradistrict Assignment

 8           10.      Assignment is proper in the Tacoma Division because that is the division

 9 embracing the State Court Action in Pierce County.'^

10 D.       Procedural Removal

11           11.      In accordance with 18 U.S.C. § 1446(a) and LCR 101(b), true, correct, and

12 complete copies of the process, pleadings, and orders, as well as all additional records and

13 proceedings in the State Court Action are attached to this Notice of Removal.

14           12.      In accordance with 28 U.S.C. § 1446(d), FFIC will file a Notice to Plaintiff

15 and the State Court Clerk of the removal to the U.S. District Court, in Pierce County

16 Superior Court, attached to which will be a copy of this Notice.

17          13.       By filing this Notice, FFIC does not waive and expressly reserves all rights.

18

19

20

21

22

23    See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court of which the district courts of
   the United States have original jurisdiction, may be removed by the defendant... to the district court
24 of the United States for the district and division embracing the place where such action is pending.”);
   Polizzi V. Cowles Magazines, Inc., 345 U.S. 633, 666, 73 S. Ct. 900, 97 L. Ed. 1331 (1953).
25
      See 28 U.S.C. § 1441(a); LCR 3(e)(1) (“Cases removed from state court will be initially assigned
26 to the Seattle Division or Tacoma Division according to the county where the action is pending.”).

      NOTICE OF REMOVAL                                                    PAGE 4     BiiIlivaiit|Houser|Bailey PC
      NO.:                                                                            ] 700 Seventh Avenue, Suite 1810
                                                                                      Seattle, Washington 98101-1397
                                                                                      Telephone; 206.292,8930
             Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 5 of 6



 1 defenses, or objections of any nature that it may have against Sumner Plains’ claims.
 2        DATED; May 1, 2019.
 3                                            BULLIVANT HOUSER BAILEY PC
 4

 5                                            By /s/ Daniel R. Bentson____________
                                                 Daniel R. Bentson, WSBA #36825
 6                                               E-mail; dan.bentson@bullivant.com
 7                                            Attorneys for Defendant Fireman's Fund
                                              Insurance Company, a California Corporation
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
     NOTICE OF REMOVAL                                             PAGE 5    Bunivant|Houser|BaiIey PC
     NO.:                                                                    1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
                                                                             Telephone: 206.292.8930
                  Case 3:19-cv-05361-RBL Document 1 Filed 05/01/19 Page 6 of 6




 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on May 1, 2019,1 electronically filed the foregoing with the

 3 Clerk of the Court using the e-filing system which will send notification of such filing to the
 4 persons listed below:
 5    Bradley S. Wolf
      Law Office of Bradley S. Wolf
 6    811 First Avenue, Suite 350
      Seattle, WA 98104
 7    Telephone: (206) 264-4577
 8    Email: bwolf@wolflaw.us

 9    Attorney for Plaintiff Sumner Plains 84,
      LLC
10
11            Dated: May 1,2019
12
13                                                       /s/ Genevieve Schmidt
                                                      Genevieve Schmidt, Legal Assistant
14
15
     4848-7025-2949.1
16
17
18
19
20
21
22
23
24
25
26
      NOTICE OF REMOVAL                                                 PAGE 6    Biillivant|Houser|Bailcy PC
      NO.:                                                                        1700 Seventh Avenue, Suite 1810
                                                                                  Seattle. Washington 98101-1397
                                                                                  Telephone: 206.292.8930
